 


114 HR 645 IH: American Manufacturing Jobs for Students Act
U.S. House of Representatives
2015-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 645 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2015 
Ms. Brownley of California introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To amend the Elementary and Secondary Education Act of 1965 to provide career education pathways in manufacturing. 
 
 
1.Short titleThis Act may be cited as the American Manufacturing Jobs for Students Act. 2.Career education pathwaysSection 5421 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7245) is amended— 
(1)in subsection (a)(2)— (A)by striking and at the end of subparagraph (B); 
(B)by striking the period at the end of subparagraph (C) and inserting ; and; and (C)by adding at the end the following: 
 
(D)significantly engage students, in a coordinated effort with local manufacturing employers, teachers, students, and parents, to promote careers in the manufacturing field.; and (2)in subsection (c)(2)— 
(A)by striking and at the end of subparagraph (K); (B)by striking the period at the end of subparagraph (L) and inserting ; and; and 
(C)by adding at the end the following:  (M)provide students in grades 7 through 12 with— 
(i)information on career and educational pathways leading to jobs and career opportunities in the labor markets of the geographic area of the local educational agency of the school, particularly in the manufacturing field; and (ii)opportunities for interaction with employers of such labor markets, with preference given to employers in the manufacturing field, including opportunities to visit the workplaces of such employers to facilitate a greater understanding of the job requirements, job opportunities, and what the job entails.. 
 
